Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered April 27, 1988, convicting him of arson in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We also find that the trial court correctly denied the defendant’s request to charge the lesser-included offense of arson in the fourth degree. Viewing the evidence in a light most favorable to the defendant (see, People v Martin, 59 NY2d 704, 705), we find no reasonable view of the evidence which would support a finding that the defendant committed the lesser offense but not the greater (see, People v Glover, 57 NY2d 61; People v Green, 56 NY2d 427). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.